NUMBER 13-20-00549-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


HOA DAO,                                                                     Appellant,

                                                     v.

HOMEOWNERS OF AMERICA MGA, INC.,                                              Appellee.


                    On appeal from the 151st District Court
                          of Harris County, Texas.



                                         ORDER
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       This cause is before the Court on appellant’s opposed third motion for extension

of time to file appellant’s brief. The record in this matter was filed on February 4, 2021,

and appellant’s brief was originally due on March 8, 2021. This Court previously granted

two motions for extension of time to file appellant’s brief in this case.

       The Court, having fully examined and considered the extensions previously
granted in this cause, appellant’s third motion for extension of time to file the brief, and

appellee’s response, is of the opinion that appellant’s third motion for extension time be

granted in part and denied in part.

       It is therefore ordered that the Honorable Edward R. Batten, counsel for appellant,

file the appellate brief with this Court on or before 5:00 p.m. on July 23, 2021. If appellant

fails to comply with this order of the Court, the Court may dismiss the appeal for want of

prosecution unless appellant reasonably explains the failure and the appellee is not

significantly injured by the appellant’s failure to timely file a brief. See TEX. R. APP. P.

38.8(a)(1), 42.3(b),(c).

                                                                 PER CURIAM


Delivered and filed on the
16th day of July, 2021.




                                              2